DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 6, 8 – 15 and 17 as being unpatentable over Luciani et al (U.S. Patent No. 5,278,117) in view of Murray et al (U.S. Patent No. 6,265,513 B1) and Marczinke et al (U.S. Patent No. 6,733,717 B1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 16 as being unpatentable over Luciani et al (U.S. Patent No. 5,278,117) in view of Murray et al (U.S. Patent No. 6,265,513 B1) and Marczinke et al (U.S. Patent No. 6,733,717 B1) and further in view of Kasai et al (U.S. Patent No. 5,478,520), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 6, 8 – 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malpass (U.S. Patent No. 5,350,818) in view of Murray et al (U.S. Patent No. 6,265,513 B1) and Marczinke et al (U.S. Patent No. 6,733,717 B1).
With regard to Claims 6, 9 and 17, Malpass discloses an ethylene polymer (column 13, lines 15 – 18), suited for blow molding (column 1, lines 22 – 26), polymerized in the presence of 3 and melt index ratio, therefore F/E ratio, of 80 and a melt index, therefore melt flow rate, of 0.51 (Table 1); the claimed haze is therefore disclosed. Alternatively, Murray et al teach that a haze of less than 70% and a gloss of 7 or more is a good haze and gloss (column 15, lines 1 – 6) for an ethylene copolymer (column 12, lines 60 – 65) for the purpose of providing a good appearance (column 14, lines 66 -67). It would have been obvious for one of ordinary skill in the art to provide a haze of less than 70%, as a good appearance would be obtained. Although the disclosed range of haze is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Malpass fails to disclose molding that is injection stretch blow molding comprising injection molding the polymer into a preform and subjecting the preform to stretch blow molding with a stretch ratio of 2 – 4.
Marczinke et al teach injection stretch blow molding of an olefin polymer, including an ethylene polymer (column 2, lines 21 – 41), comprising injection molding the polymer into a preform (parison is firstly injection molded; column 12, lines 14 – 20) and subjecting the preform to stretch blow molding with a stretch ratio of 2 – 5 (stretching ratio of 1:2 to 1:5; column 12, lines 28 – 35) for the purpose of obtaining a container while providing low personnel costs in manufacturing (column 12, lines 41 – 44).
It therefore would have been obvious for one of ordinary skill in the art to provide for stretch blow molding that is an injection stretch blow molding comprising injection molding the polymer into a preform and subjecting the preform to stretch blow molding with a stretch ratio of 2 – 5 in order to obtain a container while providing low personnel costs in manufacturing as taught by Marczinke et al. Although the disclosed range of stretch ratio is not identical to the 
With regard to Claim 8, the article taught by Marczinke et al is a bottle (column 12, line 50). 
With regard to Claim 10, an ethylene homopolymer is therefore disclosed by Malpass.
With regard to Claim 11, Malpass discloses a melt flow rate of 0.01 to 1.0 (column 11, lines 29 – 33). Although the disclosed range of melt flow rate is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 12, Marczinke et al teach cooling of the preform to room temperature in a first stage, because it is generally allowed to cool to room temperature, making it easy to store, and re – heated and stretch blow molded in a second stage (heated once again; column 12, lines 14 – 20).
With regard to Claim 13, Marczinke et al do not state that the preform is prepared and stretch blow molded without cooling to room temperature. However, because Marczinke et al teach that the preform is generally allowed to cool to room temperature, making it easy to store, it would have been obvious for one of ordinary skill in the art to provide for preparation, which is injection molding, and stretch blow molding without cooling to room temperature, if ease of storing is not a concern.
With regard to Claim 14, Marczinke et al do not state that gas is introduced during injection molding; injection molding in the absence of the introduction of gas is therefore taught by Marczinke et al.
With regard to Claim 15, the injection temperature taught by Marczinke et al is 200 to 280 degrees Celsius (column 12, lines 28 – 35). Although the disclosed range of temperature is .

5. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Malpass (U.S. Patent No. 5,350,818) in view of Murray et al (U.S. Patent No. 6,265,513 B1) and Marczinke et al (U.S. Patent No. 6,733,717 B1) and further in view of Kasai et al (U.S. Patent No. 5,478,520).
Malpass, Murray et al and Marczinke et al disclose a polymer as discussed above. Malpass, Murray et al and Marczinke et al fail to disclose an injection molding pressure of 32 - 78 MPa. However, Kasai et al teach that conventional molding machines employ pressures ranging from 50 to 100 MPa (column 1, lines 15 – 24). It would have been obvious for one of ordinary skill in the art to provide for an injection molding pressure of 50 – 100 MPa in order to provide the pressure used by conventional molding machines as taught by Kasai et al. Although the disclosed range of pressure is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 6 and 8 – 17.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782